FARMER, J.
Reversed. The finding of a violation of probation for failing to complete required community service was error in the absence of a formally imposed deadline in the disposition order for doing so. Willis v. State, 727 So.2d 952, 953 (Fla. 4th DCA 1998) (citing Llumbet v. State, 698 So.2d 381 (Fla. 4th DCA 1997)); Tracy v. State, 673 So.2d 544, 544 (Fla. 4th DCA 1996) (citing Young v. State, 566 So.2d 69 (Fla. 2d DCA 1990)). The State concedes that the fifty hours of community service were capable of being performed within the remainder of S.R.’s probationary period. Green v. State, 620 So.2d 1126, 1130 (Fla. 1st DCA 1993); Shipman v. State, 903 So.2d 386, 387-88 (Fla. 2d DCA 2005).
POLEN and TAYLOR, JJ., concur.